Corrected Notice of Allowance
The instant Notice of Allowance (NOA) is being sent to update the acknowledgement of foreign priority.  The remainder of the NOA is a complete reiteration of the previous NOA mailed 04 February 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 December 2021 has been entered.

Status of Claims
Claims 22-23 are new; claims 13-15, 19 and 21 are cancelled; thus claims 1-12, 16-18, 20 and 22-23 are pending.

Withdrawal of Previous Rejections
The rejection of claims 1-5, 12-14 and 16-21 as obvious over Oehlenschlager et al. (US 2020/0032170) in view of Hellmuth et al. (US 2014/0227764) is withdrawn in view of the amendments to the claims requiring all first four substitutions in combination with the other substitutions in part (ii) of the claims.  Applicant’s arguments along with the Declaration filed under 37 C.F.R. 1.132 by inventors Degering, Prieser and Wieland and that data presented therein provide a convincing line of evidence for the claimed combinations of the first and second substitutions to be non-obvious (See Tables 1-5). 
 
Election/Restrictions
Claims 1-4, 12, 16-18, 20 and 22-23 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 14 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

attorney Natalie Lee on 21 January 2022.
The application has been amended as follows: 
In the claims (12/09/2021):

Cancel claim 5.

6.	(Currently amended) A method for preparing a protease, comprising: 
introducing and selected from the group consisting of 3T, 4I, 99E and 199I 
introducing two or more second amino acid substitution into a starting molecule having an amino acid sequence having at least 70% sequence identity with the amino acid sequence given in SEQ ID NO:1 over its entire length; wherein the two or more second amino acid substitutions occur at positions corresponding to the positions 74, 136, 143, 154, 161, 163, 171, 200, 203, 209, 212, 256, or combinations thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a protease from Bacillus lentus and having at least 70% identity to SEQ ID NO: 1 over its entire length and further having substitutions of (i) 3T, 4I, 99E and 199I and (ii) at least two or more selected from positions 74, 136, 143, 154, 161, 163, 171, claims 1-4, 6-12, 16-18, 20 and 22-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        09 February 2022